DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-10, 12-13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport et al. (US Patent 2903035A) in view of Leon (EP-0601899-A1).
Regarding claim 1,
Davenport et al. (hereinafter referred to as Davenport) discloses:
An assembly, comprising, a barrel nut 11 comprising a threaded aperture (see col 2, lines 57-58).
a barrel nut retainer is shown in Figures 1-2.
Davenport does not disclose, but Leon teaches:
Figure 1 shows a one-way installation guide (tab 7) formed on the nut retainer. 
Leon teaches that tabs 7 engage with the threads of the fastener when the fastener is inserted into the nut retainer along a first direction and help prevent fastener from unscrewing, thereby preventing loosening from vibrations (see paragraphs 21 and 22 of the English translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly shown in Davenport to have a one-way installation guide (tabs 7) similar to the one taught by Leon in order to help prevent fastener from unscrewing, thereby preventing loosening from vibrations. 
Davenport (as modified by Leon) discloses:
a fastener 10 configured to thread into the threaded aperture, as shown in Figures 1 and 4, and the fastener 10 further configured to pass through the 

Regarding claim 2,
Davenport (as modified by Leon in the rejection of claim 1) discloses:   
wherein the one-way installation guide 7 is configured to prevent the fastener from projecting into the one-way installation guide when the fastener is inserted into the barrel nut retainer along a second direction that is opposite the first direction.  The tabs 7 are outwardly and upwardly extending into the opening of the retainer (free end of the tabs extend into the opening) and if the fastener is pushed into this one-way installation guide 7 from the opposite second direction, this arrangement/design of tabs 7 will prevent insertion of the fastener in the second direction.

Regarding claim 3,
Davenport (as modified by Leon in the rejection of claim 1) discloses:
the one-way installation guide comprises a tab 7.

Regarding claim 4,
Davenport (as modified by Leon in the rejection of claim 1) discloses:
As shown in Figure 1, wherein the tab 7 is configured to bend and then slide along the fastener when the fastener is inserted into the barrel nut retainer along the first direction.
block passage of the fastener into the one-way installation guide 7 when the fastener is inserted into the barrel nut retainer along a second direction that is opposite the first direction.  The tabs 7 are outwardly and upwardly extending into the opening of the retainer (free end of the tabs extend into the opening) and if the fastener is pushed into this one-way installation guide 7 from the opposite second direction, this arrangement/design of tabs 7 will prevent insertion of the fastener in the second direction.

Regarding claim 5,
Davenport (as modified by Leon in the rejection of claim 1) discloses:
tab 7 has a hooked configuration as shown in Figures 1 and 4.  Tabs hook into the threads of the fastener.

Regarding claim 6,
Davenport discloses:
wherein the barrel nut retainer further comprises a base 26 with a port 28.
Davenport (as modified by Leon in the rejection of claim 1) discloses:  
the tab 7 projects out from the base 4 into the port. 

Regarding claim 7,
Davenport (as modified by Leon in the rejection of claim 1) discloses:
wherein the tab 7 has a distal end; and the tab 7 projects away from the base 4 to the distal end along a trajectory comprising a component along the first 

Regarding claim 9,
Davenport discloses:
wherein the base 26 is a tubular base and the port 28 extends through a sidewall of the tubular base.

Regarding claim 10,
Davenport discloses:
As shown in Figures 1 and 3, wherein the base further comprises a first flange and a second flange – tabs 32; and the barrel nut 11 is abutted against the base and is located laterally between the first flange and the second flange – tabs 32.

Regarding claim 12,
Davenport (as modified by Leon in the rejection of claim 1) discloses:
Wherein the one-way installation guide further comprises a second tab 7.

Regarding claim 13,
Davenport (as modified by Leon in the rejection of claim 1) discloses:
Wherein the second tab 7 is diametrically opposed from the tab.



Davenport discloses: 
The assembly of claim 1, further comprising: a first component 12 with a first fastener aperture 13; and a second component 14 with a second fastener aperture 15 and a receptacle 16, the second component 14 abutted against the first component 12; the barrel nut 11 and the barrel nut retainer arranged within the receptacle 16; and the fastener 10 extending sequentially through the first fastener aperture 13, the second fastener aperture 15 and the threaded aperture (of the barrel nut 11). 
Davenport (as modified by Leon in the rejection of claim 1) discloses:
Fastener projecting into the one-way installation guide 7 when the fastener is inserted into the barrel nut retainer 3 along the first direction.

Regarding claim 15,
Davenport (as modified) discloses:
Davenport already discloses that barrel nuts are employed extensively in aircrafts (see col 1, line 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the barrel nut shown in Davenport (as modified) in an aircraft propulsion system structure to take advantage of the teachings of the device.



Davenport discloses: 
An assembly, comprising: a barrel nut 11 comprising a threaded aperture; a barrel nut retainer abutted against the barrel nut as shown in Figure 1.
the barrel nut retainer comprising a tubular base 26.
Davenport does not disclose, but Leon teaches:
a tab 7 connected to a sidewall of the base 4, and the tab projecting into a port in the sidewall of the base.
See rejection of claim 1 for reasons to modify Davenport with Leon.
Davenport (as modified by Leon) discloses:
a fastener 10 comprising a shank and a head (shown in Figure 1), the shank threaded into the threaded aperture of the barrel nut 11, and the shank projecting out from the head, through the threaded aperture, to a distal end portion of the shank that engages the tab.

Regarding claim 18:  see rejection of claim 4 above.

Regarding claim 20,
Davenport discloses:
A coupling apparatus, comprising: as shown in Figures 1-2, a barrel nut retainer comprising a tubular sidewall.
a first flange 32 on right side and a second flange 32 on left side as shown in Figure 4.

a tab 7 on a barrel nut retainer.
See rejection of claim 1 for reasons to modify Davenport with Leon.
Davenport (as modified by Leon) discloses:
the tubular sidewall configured with a first port 31 and a second port 28.  As shown in Figure 1, the first port 31 extending along an axis through the tubular sidewall at a first side of the tubular sidewall, and the second port 28 extending along the axis through the tubular sidewall at a second side of the tubular sidewall.
the first flange and the second flange – 32 – projecting out from the first side of the tubular sidewall, and the first port 31 located laterally between the first flange and the second flange – 32.
the tab projecting into the second port 28 from the tubular sidewall.  Tab 7 shown in Leon projects into the port. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport et al. (US Patent 2903035A) in view of Leon (EP-0601899-A1) further in view of Nokia (DE-9416583-U1).

Regarding claim 8,
Davenport (as modified by Leon in rejection of claims 1 and 6) discloses:
wherein the one-way installation guide 7 of the barrel nut retainer further comprises a second tab; the second tab projects out from the base 4 into the port.

Davenport (as modified) does not explicitly disclose, but Nokia teaches:
Figure 1 shows two tabs 13 where a diameter (“d”) of the fastener 18 is greater than a distance (“A”) between the tab and the second tab (see paragraph 31 of the English translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly shown in Davenport (as modified) so that the diameter of the fastener is greater than a distance between the two tabs similar to the ones taught by Nokia to ensure that tabs engage with the fastener in order to prevent loosening. 

Regarding claim 19:  see rejection of claim 8 above.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport et al. (US Patent 2903035A) in view of Leon (EP-0601899-A1) further in view of Edgar (US Patent 2379892A).
Regarding claim 11,
Davenport (as modified) does not disclose, but Edgar teaches:
Tabs shown in Figures 1-2, where the tab comprises a base portion (11’, 12’) and an end portion (11, 12) connected to the base portion at a corner.
The end portion (11, 12) is angularly offset from the base portion (11’, 12’) by an acute included angle.  As can be seen in Figure 4, the angle between the base and end portions is acute.
Edgar teaches that tabs provide the ability to lock with the threads of the fastener and prevent fastener from unscrewing due to vibrations.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the locking tabs shown in Edgar in place of the locking tabs taught by Leon. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. MPEP 2143(i)(b).

Regarding claim 17:  see rejection of claim 11 above.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677